In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                      No. 07-18-00263-CV


                          ARTHUR ROBINSON, APPELLANT

                                              V.

                       TYSON FRESH MEATS, INC., APPELLEE

                          On Appeal from the 108th District Court
                                    Potter County, Texas
           Trial Court No. 103,875-E, Honorable Douglas R. Woodburn, Presiding

                                      October 5, 2018

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

      Appellant, Arthur Robinson, filed a notice of appeal from the trial court’s order

granting summary judgment in favor of appellee, Tyson Fresh Meats, Inc. We dismiss

the appeal for want of prosecution.

      Robinson’s brief was due on September 4, 2018, but was not filed. By letter dated

September 12, 2018, this court notified Robinson that the appeal would be dismissed for

want of prosecution if his brief was not received by September 24. To date, neither a

brief nor a motion to extend the deadline for filing same has been received by the court.
       Accordingly, we dismiss the appeal for want of prosecution. TEX. R. APP. P.

38.8(a)(1), 42.3(b).


                                                         Per Curiam




                                        2